UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2016 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission file number: 001-33610 REX ENERGY CORPORATION (Exact name of registrant as specified in its charter) Delaware 20-8814402 (State or other jurisdiction of incorporation or organization) (I.R.S. employer identification number) 366 Walker Drive State College, Pennsylvania 16801 (Address of principal executive offices) (Zip Code) (814) 278-7267 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files)YesxNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company (as defined in Rule 12b-2 of the Exchange Act). Check One: LargeAcceleratedfiler ¨ Acceleratedfiler x Non-accelerated filer ¨ SmallerReportingCompany ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨Nox 95,331,629 common shares were outstanding on August 3, 2016. REX ENERGY CORPORATION FORM 10-Q FOR THE QUARTERLY PERIOD JUNE 30, 2016 INDEX PAGE CAUTIONARY NOTE REGARDING FORWARD-LOOKING STATEMENTS 3 PART I. FINANCIAL INFORMATION Item1. Financial Statements 4 Consolidated Balance SheetsAs of June 30, 2016 (Unaudited) and December31, 2015 4 Consolidated Statements of Operations (Unaudited) for the three and six-month periods ended June 30, 2016 and June 30, 2015 5 Consolidated Statement of Changes in Stockholders’ Equity (Unaudited) for the six-month period ended June 30, 2016 6 Consolidated Statements of Cash Flows (Unaudited) for the six-month periods ended June 30, 2016 and June 30, 2015 7 Notes to Consolidated Financial Statements (Unaudited) 8 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 39 Item 3. Quantitative and Qualitative Disclosure About Market Risk 56 Item4. Controls and Procedures 57 PART II. OTHER INFORMATION 58 Item 1. Legal Proceedings 58 Item1A. Risk Factors 58 Item 6. Exhibits 58 SIGNATURES 59 EXHIBIT INDEX 60 2 CAUTIONARY NOTE REGARDING FORWARD-LOOKING STATEMENTS This Quarterly Report on Form 10-Q contains forward-looking statements within the meaning of sections 27A of the Securities Act of 1933, as amended, and 21E of the Securities Exchange Act of 1934, as amended. All statements other than statements of historical facts included in this report, including, but not limited to, statements regarding our future financial position, business strategy, budgets, projected costs, savings and plans and objectives of management for future operations, are forward-looking statements. Forward-looking statements generally can be identified by the use of forward-looking terminology such as “may,” “will,” “expect,” “intend,” “estimate,” “anticipate,” “believe” or “continue” or the negative thereof or similar terminology. These forward-looking statements are subject to numerous assumptions, risks and uncertainties. Factors which may cause our actual results, performance or achievements to be materially different from those expressed or implied by us in forward-looking statements include, among others, the following: ● economic conditions in the United States and globally; ● domestic and global supply and demand for oil, natural gas liquids (“NGLs”) and natural gas; ● realized prices for oil, natural gas and NGLs and volatility of those prices; ● the adequacy and availability of capital resources, credit and liquidity, including, but not limited to, access to additional borrowing capacity and our inability to generate sufficient cash flow from operations to fund our capital expenditures and meet working capital needs; ● conditions in the domestic and global capital and credit markets and their effect on us; ● impairments of our natural gas and oil asset values due to declines in commodity prices; ● new or changing government regulations, including those relating to environmental matters, permitting or other aspects of our operations; ● the willingness and ability of the Organization of Petroleum Exporting Countries (“OPEC”) to set and maintain oil price and production controls; ● the geologic quality of our properties with regard to, among other things, the existence of hydrocarbons in economic quantities; ● uncertainties inherent in the estimates of our oil, NGL and natural gas reserves; ● our ability to increase oil and natural gas production and income through exploration and development; ● drilling and operating risks; ● counterparty credit risks; ● the success of our drilling techniques in both conventional and unconventional reservoirs; ● the success of the secondary and tertiary recovery methods we utilize or plan to employ in the future; ● the number of potential well locations to be drilled, the cost to drill them, and the time frame within which they will be drilled; ● the ability of contractors to timely and adequately perform their drilling, construction, well stimulation, completion and production services; ● the availability of equipment, such as drilling rigs and infrastructure, such as transportation, pipelines, processing and midstream services; ● the effects of adverse weather or other natural disasters on our operations; ● competition in the oil and gas industry in general, and specifically in our areas of operations; ● changes in our drilling plans and related budgets; ● the success of prospect development and property acquisitions; ● the success of our business and financial strategies, and hedging strategies; ● uncertainties related to the legal and regulatory environment for our industry and our own legal proceedings and their outcome; and ● other factors discussed under “Risk Factors” in Item1A of our Annual Report on Form 10-K for the year ended December31, 2015, filed with the Securities and Exchange Commission. Because these statements are subject to risks and uncertainties, actual results may differ materially from those expressed or implied by the forward-looking statements. You are cautioned not to place undue reliance on forward looking-statements, which speak only as of the date of this report. Unless otherwise required by law, we undertake no obligation to publicly update or revise any forward-looking statements, whether as a result of new information, future events or otherwise.All forward-looking statements attributable to us are expressly qualified in their entirety by these cautionary statements. 3 Item1. Financial Statements. REX ENERGY CORPORATION CONSOLIDATED BALANCE SHEETS ($ in Thousands, Except Share and per Share Data) June 30, 2016 (unaudited) December31,2015 ASSETS Current Assets Cash and Cash Equivalents $ $ Accounts Receivable Taxes Receivable 48 18 Short-Term Derivative Instruments Inventory, Prepaid Expenses and Other Assets Held for Sale Total Current Assets Property and Equipment (Successful Efforts Method) Evaluated Oil and Gas Properties Unevaluated Oil and Gas Properties Other Property and Equipment Wells and Facilities in Progress Pipelines Total Property and Equipment Less: Accumulated Depreciation, Depletion and Amortization ) ) Net Property and Equipment Other Assets Long-Term Derivative Instruments Total Assets $ $ LIABILITIES AND EQUITY Current Liabilities Accounts Payable $ $ Current Maturities of Long-Term Debt Accrued Liabilities Short-Term Derivative Instruments Liabilities Related to Assets Held for Sale Total Current Liabilities Long-Term Derivative Instruments Senior Secured Line of Credit and Long-Term Debt, Net of Issuance Costs Senior Notes, Net of Issuance Costs Premium on Senior Notes, Net Other Deposits and Liabilities Future Abandonment Cost Total Liabilities $ $ Commitments and Contingencies (See Note 12) Stockholders’ Equity Preferred Stock, $.001 par value per share, 100,000 shares authorized and 4,087 issued and outstanding on June 30, 2016 and 16,100 shares issued and outstanding on December 31, 2015 $ 1 $ 1 Common Stock, $.001 par value per share, 200,000,000 shares authorized and 78,440,589 shares issued and outstanding on June 30, 2016 and 55,741,229 shares issued and outstanding on December31, 2015 77 54 Additional Paid-In Capital Accumulated Deficit ) ) Total Stockholders’ Equity Total Liabilities and Stockholders’ Equity $ $ See accompanying notes to the unaudited consolidated financial statements 4 REX ENERGY CORPORATION CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited, $ in Thousands, Except per Share Data) For the Three Months Ended June 30, For the Six Months EndedJune 30, OPERATING REVENUE Natural Gas, Condensate and NGL Sales $ Other Revenue (Expense) (6 ) 12 7 22 TOTAL OPERATING REVENUE OPERATING EXPENSES Production and Lease Operating Expense General and Administrative Expense Gain on Disposal of Assets ) Impairment Expense Exploration Expense Depreciation, Depletion, Amortization and Accretion Other Operating (Income) Expense ) TOTAL OPERATING EXPENSES LOSS FROM OPERATIONS ) OTHER INCOME (EXPENSE) Interest Expense ) Gain (Loss) on Derivatives, Net ) ) ) Other Income 12 61 12 92 Debt Exchange Expense ) — ) — Gain on Extinguishment of Debt — — Loss on Equity Method Investments — ) — ) TOTAL OTHER INCOME (EXPENSE) LOSS FROM CONTINUING OPERATIONS BEFORE INCOME TAX ) Income Tax (Expense) Benefit — ) — NET LOSS FROM CONTINUING OPERATIONS ) Loss From Discontinued Operations, Net of Income Taxes ) NET LOSS ) Net Income Attributable to Noncontrolling Interests — — NET LOSS ATTRIBUTABLE TO REX ENERGY $ ) $ ) $ ) $ ) Preferred Stock Dividends ) Effect of Preferred Stock Conversions — — NET INCOME (LOSS) ATTRIBUTABLE TO COMMON SHAREHOLDERS $ $ ) $ ) $ ) Earnings per common share: Basic – Net Income (Loss) From Continuing Operations Attributable to Rex Energy Common Shareholders $ $ ) $ ) $ ) Basic – Net Loss From Discontinued Operations Attributable to Rex Energy Common Shareholders ) Basic – Net Income (Loss) Attributable to Rex Energy Common Shareholders $ $ ) $ ) $ ) Basic – Weighted Average Shares of Common Stock Outstanding Diluted – Net Income (Loss) From Continuing Operations Attributable to Rex Energy Common Shareholders $ $ ) $ ) $ ) Diluted – Net Loss From Discontinued Operations Attributable to Rex Energy Common Shareholders ) Diluted – Net Income (Loss) Attributable to Rex Energy Common Shareholders $ $ ) $ ) $ ) Diluted – Weighted Average Shares of Common Stock Outstanding See accompanying notes to the unaudited consolidated financial statements 5 REX ENERGY CORPORATION CONSOLIDATED STATEMENT OF CHANGES IN STOCKHOLDERS’ EQUITY FOR THE SIX-MONTHS ENDED JUNE 30, 2016 (Unaudited, in Thousands) Common Stock Preferred Stock Shares Par Value Shares Par Value Additional Paid-In Capital Accumulated Deficit Total Stockholders’ Equity BALANCE December31, 2015 $ 54 16 $ 1 $ $ ) $ Non-Cash Compensation — Issuance of Common Stock in Debt Exchange 9 — — — Issuance of Common Stock for Debt Extinguishments 5 Issuance of Restricted Stock, Net of Forfeitures 48 — Conversion of Preferred Stock to Common Stock 9 ) — (9 ) — — Net Loss — ) ) BALANCE June 30, 2016 $ 77 4 $ 1 $ $ ) $ See accompanying notes to the unaudited consolidated financial statements 6 REX ENERGY CORPORATION CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited, $ in Thousands) For the Six Months Ended June 30, CASH FLOWS FROM OPERATING ACTIVITIES Net Loss $ ) $ ) Adjustments to Reconcile Net Income (Loss) to Net Cash Provided by Operating Activities Loss from Equity Method Investments — Non-cash Expenses Depreciation, Depletion, Amortization and Accretion Gain on Derivatives ) Cash Settlements of Derivatives Dry Hole Expense Impairment Expense Gain on Extinguishment of Debt ) — Gain on Sale of Assets ) ) Changes in operating assets and liabilities Accounts Receivable ) Inventory, Prepaid Expenses and Other Assets Accounts Payable and Accrued Liabilities ) Other Assets and Liabilities ) ) NET CASH PROVIDED BY (USED IN) OPERATING ACTIVITIES ) CASH FLOWS FROM INVESTING ACTIVITIES Proceeds from Joint Venture Acreage Management — 43 Proceeds from the Sale of Oil and Gas Properties, Prospects and Other Assets Proceeds from Joint Venture for Reimbursement of Capital Costs Acquisitions of Undeveloped Acreage ) ) Capital Expenditures for Development of Oil& Gas Properties and Equipment ) ) NET CASH USED IN INVESTING ACTIVITIES ) ) CASH FLOWS FROM FINANCING ACTIVITIES Repayments of Long-Term Debt and Line of Credit ) ) Proceeds from Long-Term Debt and Line of Credit Repayments of Loans and Other Notes Payable ) ) Debt Issuance Costs ) ) Dividends Paid on Preferred Stock — ) Distributions by the Partners of Consolidated Joint Ventures — ) NET CASH PROVIDED BY FINANCING ACTIVITIES NET INCREASE (DECREASE) IN CASH ) CASH – BEGINNING CASH – ENDING $ $ CASH AND CASH EQUIVALENTS ATTRIBUTABLE TO CONTINUING OPERATIONS $ $ CASH AND CASH EQUIVALENTS ATTRIBUTABLE TO ASSETS HELD FOR SALE $ — $ SUPPLEMENTAL DISCLOSURES Interest Paid, net of capitalized interest $ $ Cash Paid (Received) for Income Taxes $ 29 $ ) Capital Expenditures for Development of Oil& Gas Properties and Equipment Attributable to Discontinued Operations $ ) $ ) NON-CASH ACTIVITIES Decrease in Accrued Liabilities for Capital Expenditures $ ) $ ) Decrease in Senior Notes, Net of Issuance Costs due to Debt to Equity Conversions $ ) $ - Decrease inBond Interest Payable due to Debt to Equity Conversions $ ) $ - Decrease in Premium on Senior Notes, Net due to Debt to Equity Conversions $ ) $ - Increase in Common Stock outstanding due to Debt to Equity Conversions $ $ - See accompanying notes to the unaudited consolidated financial statements 7 REX ENERGY CORPORATION NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) 1. BASIS OF PRESENTATION AND PRINCIPLES OF CONSOLIDATION Rex Energy Corporation, together with our subsidiaries (the “Company”), is an independent oil, natural gas liquid (“NGL”) and natural gas company with operations currently focused in the Appalachian Basin. We are focused on Marcellus Shale, Utica Shale and Upper Devonian (“Burkett”) Shale drilling and exploration activities. We pursue a balanced growth strategy of exploiting our sizable inventory of high potential exploration drilling prospects while actively seeking to acquire complementary oil and natural gas properties. The accompanying Consolidated Financial Statements have been prepared in accordance with accounting principles generally accepted in the United States of America (“GAAP”) and include the accounts of all of our wholly owned subsidiaries. We report our interests in oil, NGL and natural gas properties using the proportional consolidation method of accounting. All intercompany balances and transactions have been eliminated. Unless otherwise indicated, all references to “Rex Energy Corporation,” “our,” “we,” “us” and similar terms refer to Rex Energy Corporation and its subsidiaries together. In preparing the accompanying financial statements, management has made certain estimates and assumptions that affect reported amounts in the financial statements and disclosures of contingencies. For purposes of compliance with Accounting Standards Update (“ASU”) 2015-3, which we adopted on January 1, 2016, we have reclassified approximately $2.1 million from Other Assets to Senior Secured Line of Credit and Long-Term Debt, Net of Issuance Costs and approximately $11.9 million from Other Assets to Senior Notes, Net of Issuance Costs on our Consolidated Balance Sheets as of December 31, 2015. In addition, we adopted ASU 2015-17 on January 1, 2016, which eliminates the need to show deferred tax liabilities and assets as current and noncurrent. Our Consolidated Balance Sheet as of December 31, 2015 included $12.5 million in Long-Term Tax Assets and $12.5 million in Current Deferred Tax Liability. Reclassifying our Current Deferred Tax Liability to noncurrent allowed us to net our noncurrent asset and noncurrent liability together resulting in a net deferred tax balance of zero (see Note 5, Recently Issued Accounting Pronouncements, to our Consolidated Financial Statements for additional information). For purposes of consistency, we have reclassified $350.0 million and $325.0 million from 8.875% Senior Notes Due 2020 and 6.25% Senior Notes Due 2022, respectively, to Senior Notes, Net of Issuance Costs on our Consolidated Balance Sheets as of December 31, 2015. The interim Consolidated Financial Statements of the Company are unaudited and contain all adjustments (consisting primarily of normal recurring accruals) necessary for a fair statement of the results for the interim periods presented. Actual results may differ from those estimates and results for interim periods are not necessarily indicative of results to be expected for a full year or for previously reported periods due in part, but not limited to, the volatility in prices for crude oil, NGLs and natural gas, future impact of financial derivative instruments, interest rates, estimates of reserves, drilling risks, geological risks, transportation restrictions, the timing of acquisitions, product demand, market consumption, interruption in production, our ability to obtain additional capital, and the success of oil, NGL and natural gas recovery techniques. Certain amounts and disclosures have been condensed or omitted from these Consolidated Financial Statements pursuant to the rules and regulations of the Securities and Exchange Commission (“SEC”). Therefore, these interim financial statements should be read in conjunction with the audited Consolidated Financial Statements and related notes thereto included in our Annual Report on Form 10-K for the year ended December31, 2015. Discontinued Operations In June 2016, we entered into a purchase and sale agreement to divest all of our Illinois Basin assets and operations. The sale is currently expected to close in August 2016, with an effective date of July 1, 2016.As a result of this transaction, we have classified all assets of the Illinois Basin as “Held for Sale” as they represent a significant component of our operations, and our assets and operations in the Illinois Basin are reported as Discontinued Operations in the accompanying consolidated financial statements. Unless otherwise noted, all disclosures and tables reflect the results of continuing operations and exclude any assets, liabilities or results from our discontinued operations. For additional information see Note 3, Discontinued Operations/Assets Held for Sale, to our Consolidated Financial Statements. 8 2. FUTURE ABANDONMENT COST Future abandonment costs are recognized as obligations associated with the retirement of tangible long-lived assets that result from the acquisition and development of the asset. We recognize the fair value of a liability for a retirement obligation in the period in which the liability is incurred. For natural gas and oil properties, this is the period in which the natural gas or oil well is acquired or drilled. The future abandonment cost is capitalized as part of the carrying amount of our natural gas and oil properties at its discounted fair value. The liability is then accreted each period until the liability is settled or the natural gas or oil well is sold, at which time the liability is reversed. If the fair value of a recorded future abandonment cost changes, a revision is recorded to both the asset retirement obligation and the asset retirement cost. Accretion expense totaled $0.1 million and $0.4 million for the three and six months ended June 30, 2016, respectively, and $0.3 million and $0.5 million for the three and six months ended June 30, 2015, respectively. These amounts are recorded as depreciation, depletion, amortization and accretion (“DD&A”) expense on our Consolidated Statements of Operations. We account for future abandonment costs that relate to wells that are drilled jointly based on our working interest in those wells. ($ in Thousands) June 30, 2016 Beginning Balance at January 1, 2016 $ Future Abandonment Obligation Incurred Future Abandonment Obligation Settled (4 ) Future Abandonment Obligation Cancelled or Sold ) Future Abandonment Obligation Revision of Estimated Obligation — Future Abandonment Obligation Accretion Expense Total Future Abandonment Cost1 $ 1 Includes approximately $0.3 million of short-term future abandonment costs, which are classified as Accrued Liabilities on our Consolidated Balance Sheet. 3. DISCONTINUED OPERATIONS/ASSETS HELD FOR SALE Water Solutions Holdings, LLC In December 2014, our board of directors approved a formal plan to sell Water Solutions Holdings, LLC (“Water Solutions”), of which we owned a 60% interest. In June 2015, we entered into a purchase and sale agreement with American Water Works Company, Inc. (“American Water”) pursuant to which American Water acquired Water Solutions for consideration of approximately $130.0 million, inclusive of cash and debt and subject to other customary adjustments. The sale closed in July 2015, and we received approximately $66.8 million in net proceeds, resulting in a gain of approximately $57.8 million. The transaction was recorded as Discontinued Operations in 2015. Summarized financial information for Discontinued Operations related to Water Solutions is set forth in the table below, and does not reflect the costs of certain services provided. Such indirect costs, which were not allocated to the Discontinued Operations, were for services, including legal counsel, insurance, external audit fees, payroll processing, certain human resource services and information technology systems support. Three Months Ended June 30, Six Months Ended June 30, ($ in Thousands) Revenues: Field Services Revenue $ — $ $ — $ Total Operating Revenue — — Costs and Expenses: General and Administrative Expense — — Depreciation, Depletion, Amortization and Accretion — 37 — 76 Field Services Operating Expense — — Gain on Sale of Asset — ) — ) Interest Expense — — Other Expense — 17 — Total Costs and Expenses — — Income from Discontinued Operations Before Income Taxes — — Income Tax (Expense) Benefit — — ) Income from Discontinued Operations, net of taxes $ — $ $ — $ Illinois Basin Operations 9 On June 14, 2016, we, through our wholly owned subsidiaries, Penntex Resources Illinois, LLC, Rex Energy I, LLC, Rex Energy IV, LLC, Rex Energy Marketing, LLC, R. E. Ventures Holdings, LLC, and Rex Energy Operating Corp. (collectively, “Rex”), entered into a Purchase and Sale Agreement (the “Agreement”) with Campbell Development Group, LLC (“Campbell”). Pursuant to the Agreement, Campbell has agreed to purchase, subject to certain parameters and provisions for adjustment customary for transactions of this type, all of Rex’s oil and gas-related properties and assets, both operated and non-operated, in the Illinois Basin on an as-is, where-is basis. Closing is expected to occur on or about August 16, 2016, with an effective date for the transaction of July 1, 2016. We received a purchase deposit of $2.5 million from Campbell in June, and we expect to receive the remaining proceeds of approximately $37.5 million at closing (subject to customary closing and post-closing adjustments). An additional agreement executed in conjunction with the Sales Agreement allows for Rex to receive from Campbell potential additional proceeds of up $9.9 million, in installments of $0.9 million per quarter, over the period beginning with the quarter ending December 31, 2016, and ending with the quarter ending June 30, 2019.For the proceeds to become payable by Campbell in any of the eleven individual quarters, the average spot price of West Texas Intermediate (“WTI”) as published by the New York Mercantile Exchange must be in excess of the amount shown in the table below for each specific quarter. Calendar Quarter Ending West Texas Intermediate ("WTI")Average Price per Bbl (a) 12/31/2016 $ 3/31/2017 $ 6/30/2017 $ 9/30/2017 $ 12/31/2017 $ 3/31/2018 $ 6/30/2018 $ 9/30/2018 $ 12/31/2018 $ 3/31/2019 $ 6/30/2019 $ (a) Calculated as the sum of the closing spot price of the West Texas Intermediate of the New York Mercantile Exchange for each day during the quarter (excluding weekends and holidays), divided by the number of days on which those prices are published (excluding weekends and holidays). Included in the sale are approximately 76,000 net acres in Illinois, Indiana and Kentucky; the assets are currently producing approximately 1,700 net barrels per day.This Purchase and Sale Agreement results in a full divestiture of our Illinois Basin assets, and an exit from our Illinois Basin operations.As of June 14, 2016, the Illinois Basin assets became classified as “Held for Sale”, and our assets and operations in the Illinois Basin are reported as Discontinued Operations. 10 The carrying value of assets and liabilities of our Illinois Basin operations that are classified as Held for Sale in the accompanying Consolidated Balance Sheets at June 30, 2016 and December 31, 2015 are as follows: June 30, December 31, ($ in Thousands) Assets: Accounts Receivable Inventory, Prepaid Expenses and Other Total Current Assets Evaluated Oil & Gas Properties Unevaluated Oil & Gas Properties 37 — Other Property and Equipment Wells and Facilities in Progress Accumulated Depreciation, Depletion, and Amortization ) ) Total Long-Term Assets Total Assets Held for Sale $ $ Liabilities: Accounts Payable $ $ Current Maturities of Long-Term Debt 85 Accrued Liabilities Total Current Liabilities Long-Term Debt — 10 Future Abandonment Cost Total Long-Term Liabilities Total Liabilities Related to Assets Held for Sale $ $ Net Assets Held for Sale $ $ Summarized financial information for Discontinued Operations related to our Illinois Basin operations is set forth in the tables below, and does not reflect the costs of certain services provided. Such indirect costs, which were not allocated to the Discontinued Operations, were for services, including legal counsel, insurance, external audit fees, payroll processing, certain human resource services and information technology systems support. The sale of our Illinois assets and operations does not include any of our derivative contracts or positions related to our Illinois basin revenues or production.No derivative positions or activity has been attributed to or included in Discontinued Operations for the three and six months periods ended June 30, 2016 and 2015. Three Months Ended June 30, Six Months Ended June 30, ($ in Thousands) Revenues: Oil Sales $ Total Operating Revenue Costs and Expenses: Production and Lease Operating Expense General and Administrative Expense (Gain) Loss on Disposal of Assets (2 ) 72 ) 73 Impairment Expense — 3 Exploration Expense 85 Depreciation, Depletion, Amortization and Accretion Interest Expense 1 13 3 17 Other Income (2 ) (4 ) (3 ) ) Total Costs and Expenses Loss from Discontinued Operations Before Income Taxes ) Income Tax (Expense) Benefit ) — — Loss from Discontinued Operations, net of taxes $ ) $ ) $ ) $ ) Production: Crude Oil (Bbls) 11 4. BUSINESS AND OIL AND GAS PROPERTY DISPOSITIONS Water Solutions As described in Note 3 Discontinued Operations/Assets Held for Sale, we sold Water Solutions pursuant to a purchase and sale agreement with American Water.
